Citation Nr: 0940546	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.  His service included a five month, nine day 
tour in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In March 2009, the Veteran testified 
before the undersigned Veterans Law Judge at a hearing at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran attributes his hearing loss and tinnitus to noise 
exposure in service from helicopters and other aircraft, 
especially on the flight line.  He said that in Vietnam he 
was stationed at an air base where he was exposed to noise 
from jet engines on helicopters, C-130s and other large 
aircraft without ear protection.   He said it was at that 
time that he began experiencing ringing in his ears.  He went 
on to assert that his postservice employment exposed him to 
low to average levels of noise.  

In light of the circumstances of this case as outlined below, 
the Board finds that additional evidentiary and due process 
development is necessary prior to making a decision in this 
appeal.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures below which are not 
in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures below in parentheses.  In pertinent part, this 
conversion requires the following additions to audiological 
results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 
10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.)

The Veteran's service treatment records include a November 
1963 preinduction examination report showing normal hearing 
in the left ear as defined by VA and hearing threshold levels 
of -5 (10), -10 (0), -10 (0), 30 (40), 40 (45) and 50 (60) 
decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz respectively.  These findings are based on manual 
audiological testing.  Additional audiological findings on 
this report show left ear threshold levels of -10 (5), -10 
(0), -10 (0), 20 (30), 30 (35) and -5 (5) decibels at 500, 
1000, 2000, 3000, 4000 and 6000 hertz, respectively.  
Although the Veteran was found on this report to be qualified 
for military service, these findings raise the question of 
whether he had a preexisting left ear hearing loss.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.385 
(2009).  If the veteran has a condition that pre-existed 
military service, the issue becomes whether the disease or 
injury was aggravated during service.  38 U.S.C.A. 1153 (West 
2002); 38 C.F.R. 3.306 (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Postservice evidence includes a March 1966 Waiver On Account 
of Physical Defect form wherein the Veteran waived his right 
to compensation while employed by an aircraft corporation due 
to left ear hearing loss.  It also includes a QTC audiologic 
examination report dated in July 2006.  This report shows 
that the Veteran had a VA-defined hearing impairment in both 
ears.  38 C.F.R. § 3.385.  It also contains an opinion that 
the Veteran's hearing loss and tinnitus were "less likely 
secondary to the noise exposure in the Army".  However, the 
Board finds this opinion inadequate for rating purposes as 
the opinion was not supported by any medical rationale and 
the Veteran's claims file was not made available to the 
examiner for review.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

Subsequent to the issuance of the last supplemental statement 
of the case in this matter in November 2008, additional 
pertinent evidence has been received and incorporated into 
the claims file which was not accompanied by a written waiver 
of review by the RO.  See 38 C.F.R. § 20.1304(c).  This 
evidence includes a May 2009 private medical record relating 
the Veteran's hearing loss to service.  Accordingly, the RO 
must be afforded the opportunity to review the newly 
submitted evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  

Also, in light of the November 1963 preinduction examination 
report, the claimed noise exposure in service, postservice 
evidence of hearing loss and tinnitus, and positive medical 
nexus evidence, as well as the inadequacy of the medical 
opinion rendered by the QTC examiner in July 2006, the 
Veteran must be afforded a new examination.  This is for the 
purpose of obtaining a medical nexus opinion based on a 
review of the Veteran's claims file and adequate history of 
noise exposure.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr, supra.  

Also, in light of the remand, the Veteran should be allowed 
to supplement the record and submit any further information 
and evidence, medical or otherwise, that support his claims.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2009); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, this matter is remanded for the following 
action:

1.  Ask the Veteran to identify any 
relevant information and medical records, 
private or VA, regarding his hearing loss 
and tinnitus disabilities that have not 
already been obtained.  The RO/AMC should 
obtain copies of pertinent records from 
all identified treatment sources, 
following the procedures set forth in 38 
C.F.R. § 3.159 and associate them with 
the Veteran's claims file.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  Schedule the Veteran for an audiology 
examination to determine the etiology of 
his hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, to include his 
service treatment records.  The examiner 
should consider the Veteran's noise 
exposure history prior to service, during 
service, and after service and provide an 
opinion as to whether the Veteran's left 
ear hearing loss preexisted his period of 
active service.  If so, the examiner must 
opine as to whether it is it at least as 
likely as not (50% degree of probability 
or higher) that the Veteran's pre-
existing left ear hearing loss was 
aggravated by any incident or disease in 
service, to specifically include noise 
exposure.  

In the alternative, if it is determined 
that the Veteran had no pre-existing left 
ear hearing loss, is it at least as 
likely as not that the Veteran's right 
and/or left ear sensorineural hearing 
loss had its onset within 1 year of 
service, or is otherwise related to 
service.  The examiner should 
specifically address the medical evidence 
already on file and provide a rationale 
for his or her opinion.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims 
should then be readjudicated.  If the 
claims remain denied, the RO/AMC should 
issue a supplemental statement of the 
case (SSOC) containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

